                 Case 19-11938-LSS             Doc 385        Filed 02/26/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

    In re:                                             )     Chapter 7
                                                       )
    UBIOME, INC.,1                                     )     Case No. 19-11938 (LSS)
                                                       )
                       Debtor.                         )     Re Docket No. 376



                 ORDER GRANTING SECOND INTERIM APPLICATION
                    FOR COMPENSATION AND REIMBURSEMENT
               OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
                   AS COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
             THE PERIOD FROM JULY 1, 2020 THROUGH DECEMBER 31, 2020

                  Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as counsel for the Chapter 7

Trustee in the above-captioned case, filed a Second Interim application for allowance of

compensation and reimbursement of expenses for July 1, 2020 through December 31, 2020 (the

“Second Interim Application”). The Court has reviewed the Second Interim Application and

finds that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334;

(b) notice of the Second Interim Application, and any hearing on the Second Interim Application,

was adequate under the circumstances; and (c) all persons with standing have been afforded the

opportunity to be heard on the Second Interim Application. Accordingly, it is hereby

                  ORDERED that the Second Interim Application is GRANTED, on an interim

basis. Fees in the amount of $58,846.00, and costs in the amount of $1,556.44, are allowed on

an interim basis. The Chapter 7 Trustee in the above case shall pay to PSZ&J the sum of

$58,846.00 as compensation and $1,556.44 as reimbursement of expenses, for a total of


1
  The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
for the above-captioned Debtor is located at 360 Langton Street, Suite 301, San Francisco, CA 94103.


DOCS_DE:232704.2 31271/001
                 Case 19-11938-LSS       Doc 385      Filed 02/26/21    Page 2 of 2




$60,402.44 for services rendered and disbursements incurred by PSZ&J for the period July 1,

2020 through December 31, 2020.

                 ORDERED that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




       Dated: February 26th, 2021                     LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE

DOCS_DE:232704.2 31271/001                        2
